Citation Nr: 0426775	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran active service from April 1966 to March 1970.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In this decision, the RO denied 
an increased evaluation for the veteran's service-connected 
post-traumatic stress disorder (PTSD).  His current 
evaluation of 50 percent disabling was confirmed and 
continued.

In March 2004, the veteran appeared at a hearing before an 
acting Veterans Law Judge (VLJ) from the Board of Veterans' 
Appeals (Board).  This VLJ will make the final determination 
in this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his Board hearing in March 2004, the veteran's 
representative noted that the examiner who had conducted the 
latest VA compensation examination in March 2002 had not been 
given the opportunity to review the medical and treatment 
history found in the claims file.  A review of this 
examination report reveals the examiner's own notation that 
the claims file had not been made available for his review.  
Therefore, this examination does not appear to be adequate 
for rating purposes.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003); see also Caffrey v. Brown 6 
Vet. App. 377, 381 (1994) (A VA examination must consider 
records of prior medical examination and treatment in order 
to assure a fully informed examination.)  On remand, a new 
examination must be obtained and the examiner provided 
complete access to the veteran's treatment records for 
review.  

The RO received in May 2003, subsequent to the latest 
Supplemental Statement of the Case (SSOC) issued in March 
2003, pertinent treatment records from a Vet Center.  These 
records have not been reviewed by the RO.  The veteran has 
not waived consideration of this evidence by an Agency of 
Original Jurisdiction (AOJ).  Therefore, an AOJ must review 
this evidence prior to further appellate review.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2003).

It appears that the RO attempted to inform the veteran of the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) by letter issued in April 2003.  See 38 U.S.C. 
§§ 5103, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
However, the Board finds this letter rather disjointed and 
possibility confusing to the veteran.  On remand, the RO 
should issue the veteran another letter that better informs 
him of the requirements of the VCAA.  

Lastly, the veteran testified during the March 2004 Travel 
Board hearing that he was in receipt of Social Security 
Administrative (SSA) disability benefits.  When asked why he 
was receiving such benefits, the veteran stated that it was 
as a result of having two strokes.  He added that VA disabled 
him.  There is a possibility that the veteran is receiving 
SSA disability benefits, in part, due to his service-
connected PTSD.  In order for VA to properly assist the 
veteran, it is imperative that the SSA's decision be obtained 
as well as all medical reports which were used to support 
such decision.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
an increased rating for PTSD; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to this claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  All of the veteran's inpatient and 
outpatient psychiatric treatment records 
from the VA Medical Center in Little Rock, 
Arkansas dated from March 2003 to the 
present time should be obtained.  In 
addition, the veteran's actual treatment 
records dated from May 2003 to the present 
time from the Vet Center in Little Rock, 
Arkansas should also be obtained.  If a 
release form signed by the veteran is 
required to receive this evidence, such a 
form should be obtained from the veteran.  
All evidence and responses received in 
connection with these requests must be 
associated with the claims file.

3.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
psychiatric disability consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Thereafter, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




